Opinion by
Oliver, J.
In accordance with stipulation of counsel that the items marked “A” consist of figures of polystyrene used as Christmas tree ornaments and that they most resemble in use similar figures composed of cellulose acetate, the claim at 20 or 19 percent ad valorem, depending upon the date of entry, under the iirovision in paragraph 31(a) (2), as modified by the General Agreement on Tariffs and Trade (T.D. 51802), or by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for cellulose acetate articles was sustained. The items marked “G,” stipulated to consist of plastic paperweights similar in all material respects to those the subject of Abstract 67488, were held dutiable at 30 percent under the provision in paragraph 218(f), as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877), for blown glass articles, not cut or engraved, as claimed.